United States Court of Appeals
                    For the First Circuit

No. 06-2537

                  ANTONIO VÉLEZ-DÍAZ, ET AL.,

                    Plaintiffs, Appellants,

                              v.

                   UNITED STATES OF AMERICA,

                     Defendant, Appellee.



                         ERRATA SHEET

     The opinion of this court issued on October 23, 2007, is
amended as follows:

     On page 7, line 14, replace the words "a such a" with the
words "such a".